

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
AGREEMENT dated as of December 16, 2009, between EDWARD J. FRED, residing at 58
West 6th Street, Deer Park, New York 11729 (“Executive”), and CPI
AEROSTRUCTURES, INC., a New York corporation having its principal office at 60
Heartland Blvd., Edgewood, New York 11717 (“Company”);
 
WHEREAS, Executive has served as the Company’s Chief Executive Officer and
President pursuant to an Amended and Restated Employment Agreement, dated July
18, 2007 (the “Prior Agreement”); and
 
WHEREAS, the Company and Executive desire to amend and restate the Prior
Agreement (as so amended and restated, this “Agreement”) to provide for
continued employment of Executive by the Company for the period and upon the
terms and conditions set forth herein.
 
IT IS AGREED:
 
1. Employment, Duties and Acceptance.
 
 
1.1 General.  The Company hereby agrees to the continued employment of Executive
as its Chief Executive Officer (“CEO”) and President.  All of Executive’s powers
and authority in any capacity shall at all times be subject to the direction and
control of the Company’s Board of Directors.  The Board may assign to Executive
such management and supervisory responsibilities and executive duties for the
Company or any subsidiary of the Company, including serving as an executive
officer and/or director of any subsidiary, as are consistent with Executive’s
status as CEO and President.
 
 
1.2 Full-Time Position.  Executive accepts such employment and agrees to devote
substantially all of his business time, energies and attention to the
performance of his duties hereunder.  Nothing herein shall be construed as
preventing Executive from making and supervising personal investments, provided
they will not interfere with the performance of Executive’s duties hereunder or
violate the provisions of Section 5.4 hereof.
 
 

--------------------------------------------------------------------------------

 
 
 
1.3 Location.  The Company will maintain its principal executive offices within
a thirty (30) mile radius of its current location in Edgewood, New
York.  Executive shall undertake such occasional travel, within or outside the
United States, as is reasonably necessary in the interests of the Company.
 
 
1.4 Board of Directors Position.  If, at any time during the Term, Executive is
not serving as a director of the Company, he shall nonetheless be invited to
attend each meeting of the Board of Directors of the Company.
 
 
2. Term.  The term of Executive’s employment hereunder shall commence on
December 16, 2009 and shall continue until December 31, 2012 (“Term”) unless
terminated earlier as hereinafter provided in this Agreement, or unless extended
by mutual written agreement of the Company and Executive.  Unless the Company
and Executive have otherwise agreed in writing, if Executive continues to work
for the Company after the expiration of the Term, his employment thereafter
shall be under the same terms and conditions provided for in this Agreement,
except that his employment will be on an “at will” basis and the provisions of
Sections 4.5 and 4.7(c) shall no longer be in effect.
 
 
3. Compensation and Benefits.
 
 
3.1 Salary.  The Company shall pay to Executive a salary (“Base Salary”) at the
annual rate of: (i) $318,000 from December 16, 2009 until December 31, 2009;
(ii) $337,000 from January 1, 2010 until December 31, 2010; (iii) $350,000 from
January 1, 2011 until December 31, 2011; and (iv) $364,000 from January 1, 2012
until December 31, 2012.  Executive’s compensation shall be paid in equal,
periodic installments in accordance with the Company’s normal payroll
procedures.
 
 
3.2 Bonus.  In addition to Base Salary, for each of the years ending
December 31, 2009, 2010, 2011 and 2012, Executive shall be paid a bonus
(“Bonus”) to be calculated in the manner set forth on Schedule A annexed
hereto.  The amount of the Bonus shall be pro-rated to the date of termination
of Executive’s employment.  The cash portion of the Bonus shall be paid, and the
stock portion of the Bonus shall be issued, on March 10th (or the first business
day thereafter if such date is not a business day) of the following year.
 
2

--------------------------------------------------------------------------------

 
 
 
3.3 Benefits.  Executive shall be entitled to such medical, dental, life,
disability and other benefits as are generally afforded to other executives of
the Company, subject to applicable waiting periods and other conditions.
 
 
3.4 Vacation.  Executive shall be entitled to such paid vacation days in each
year during the Term and to a reasonable number of other days off for religious
and personal reasons in accordance with customary Company policy.
 
 
3.5 Automobile.  During the Term, the Company shall provide a luxury class
automobile (reasonably satisfactory to Executive) for Executive to be used in
connection with the business of the Company.  The Company shall reimburse
Executive for all costs associated with the use of such automobile, including
lease and insurance costs, repairs and maintenance.
 
 
3.6 Expenses.  The Company shall pay or reimburse Executive for all
transportation, hotel and other expenses reasonably incurred by Executive on
business trips (including business class air travel if the scheduled flight is
more than two (2) consecutive hours) and for all other ordinary and reasonable
out-of-pocket expenses actually incurred by him in the conduct of the business
of the Company against itemized vouchers submitted with respect to any such
expenses and approved in accordance with customary procedures.
 
 
3.7 Club Membership.  During the Term, Executive shall be entitled to a country
club membership, as long as the Company maintains a group membership at such
club.
 
 
4. Termination.
 
 
4.1 Death.  If Executive dies during the Term, Executive’s employment hereunder
shall terminate and the Company shall pay to Executive’s estate the amount set
forth in Section 4.7(a).
 
 
4.2 Disability.  The Company, by written notice to Executive, may terminate
Executive’s employment hereunder if Executive shall fail because of illness or
incapacity to render services of the character contemplated by this Agreement
for six (6) consecutive months.  Upon such termination, the Company shall pay to
Executive the amount set forth in Section 4.7(a).
 
3

--------------------------------------------------------------------------------

 
 
 
4.3 By Company for “Cause”.  The Company, by written notice to Executive, may
terminate Executive’s employment hereunder for “Cause”.  As used herein, “Cause”
shall mean: (a) the refusal or failure by Executive to carry out specific
directions of the Board which are of a material nature and consistent with his
status as CEO and President, or the refusal or failure by Executive to perform a
material part of Executive’s duties hereunder; (b) the commission by Executive
of a material breach of any of the provisions of this Agreement; (c) fraud or
dishonest action by Executive in his relations with the Company or any of its
subsidiaries or affiliates (“dishonest” for these purposes shall mean
Executive’s knowingly or recklessly making of a material misstatement or
omission for his personal benefit); or (d) the conviction of Executive of a
felony under federal or state law.  Notwithstanding the foregoing, no “Cause”
for termination shall be deemed to exist with respect to Executive’s acts
described in clauses (a) or (b) above, unless the Company shall have given
written notice to Executive within a period not to exceed ten (10) calendar days
of the initial existence of the occurrence, specifying the “Cause” with
reasonable particularity and, within thirty (30) calendar days after such
notice, Executive shall not have cured or eliminated the problem or thing giving
rise to such “Cause;” provided, however, no more than two cure periods need be
provided during any twelve-month period.  Upon such termination, the Company
shall pay to Executive the amount set forth in Section 4.7(b).
 
 
4.4 By Company Without “Cause”.  The Company may terminate Executive’s
employment hereunder without “Cause” by giving at least thirty (30) days written
notice to Executive. Upon such termination, the Company shall pay to Executive
the amount set forth in Section 4.7(c).
 
 
4.5 By Executive for “Good Reason”.  The Executive, by written notice to the
Company, may terminate Executive’s employment hereunder if a “Good Reason”
exists.  For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following circumstances without the Executive’s prior written
consent:  (a) a substantial and material adverse change in the nature of
Executive’s title, duties or responsibilities with the Company that represents a
demotion from his title, duties or responsibilities as in effect immediately
prior to such change; (b) Executive is not nominated or is removed from service
as a director of the Company; (c) material breach of this Agreement by the
Company; (d) a failure by the Company to make any payment to Executive when due,
unless the payment is not material and is being contested by the Company, in
good faith; (e) any person or entity other than the Company and/or any officers
or directors of the Company as of the date of this Agreement acquires securities
of the Company (in one or more transactions) having 50% or more of the total
voting power of all the Company’s securities then outstanding; or (f) a
liquidation, bankruptcy or receivership of the Company.  Notwithstanding the
foregoing, no “Good Reason” shall be deemed to exist with respect to the
Company’s acts described in clauses (a), (c) or (d) above, unless Executive
shall have given written notice to the Company within a period not to exceed ten
(10) calendar days of the initial existence of the occurrence, specifying the
“Good Reason” with reasonable particularity and, within thirty (30) calendar
days after such notice, the Company shall not have cured or eliminated the
problem or thing giving rise to such “Good Reason”; provided, however, that no
more than two cure periods shall be provided during any twelve-month period of a
breach of clauses (a), (c) or (d) above.  Upon such termination, the Company
shall pay to Executive the amount set forth in Section 4.7(c).
 
4

--------------------------------------------------------------------------------

 
 
 
4.6 By Executive Without Reason.  The Executive may terminate his employment
hereunder by giving at least seventy-five (75) days written notice to the
Company.  Upon such termination, the Company shall pay to Executive the amount
set forth in Section 4.7(a).
 
 
4.7 Compensation Upon Termination.  In the event that Executive’s employment
hereunder is terminated, the Company shall pay to Executive the following
compensation:
 
 
(a) Payment Upon Death or Disability or by Executive Without Reason.  In the
event that Executive’s employment is terminated pursuant to Sections 4.1, 4.2 or
4.6, the Company shall no longer be under any obligation to Executive or his
legal representatives pursuant to this Agreement except for: (i) the Base Salary
due Executive pursuant to Section 3.1 hereof through the date of termination;
(ii) any Bonus which would have become payable under Section 3.2 for the year in
which the employment was terminated prorated by multiplying the full amount of
the Bonus by a fraction, the numerator of which is the number of “full calendar
months” worked by Executive during the year of termination and the denominator
of which is twelve (12) (a “full calendar month” is a month in which the
Executive worked at least two weeks); (iii) all earned and previously approved
but unpaid Bonuses for any year prior to the year of termination; (iv) all valid
expense reimbursements, and (v) all accrued but unused vacation pay.
 
 
(b) Payment Upon Termination by the Company For “Cause”.  In the event that the
Company terminates Executive’s employment hereunder pursuant to Section 4.3, the
Company shall have no further obligations to Executive hereunder, except for:
(i) the Base Salary due Executive pursuant to Section 3.1 hereof through the
date of termination; (ii) all valid expense reimbursements; and (iii) all unused
vacation pay through the date of termination required by law to be paid.
 
 
(c) Payment Upon Termination by Company Without Cause or by Executive for Good
Reason. In the event that Executive’s employment is terminated pursuant to
Sections 4.4 or 4.5, the Company shall have no further obligations to Executive
hereunder except for: (i) the Base Salary due Executive pursuant to Section 3.1
hereof from the date of termination through the end of the Term (the
“Post-Termination Period”), provided that, if the Post Termination period
exceeds two (2) years, the aggregate amount payable to Executive during such
period shall instead be paid over two (2) years, in equal, periodic installments
in accordance with the Company’s normal payroll procedures, commencing the first
payroll period following the date of termination; (ii) all earned and previously
approved but unpaid Bonuses; (iii) all valid expense reimbursements; (iv) all
accrued but unused vacation pay; and (v) the same medical insurance covering
Executive as of the date of termination through June 30, 2014.  Notwithstanding
the foregoing, if a “change of control” of the Company (as described in Section
4.5(e)) occurs prior to a termination of Executive’s employment pursuant to
Sections 4.4 or 4.5 and if Executive’s employment is then terminated pursuant to
Sections 4.4 or 4.5, then at the option of Executive, in lieu of the above
compensation and benefits, the Company shall pay to Executive an amount equal to
2.99 times the lesser of (a) the total compensation (including salary and bonus)
earned by Executive during the last full calendar year of his employment, or (b)
the average present value of Executive’s total compensation (including salary
and bonus) for the five (5) calendar years ending before the change of control
(the “Change of Control Payment”).  The Change of Control Payment will be paid
in two (2) installments as follows: (i) the first installment will be paid on
the date Executive’s employment with the Company is terminated, in an amount
equal to two (2) times the lesser of: (a) the sum of Executive’s total
compensation (including salary and bonus) for the calendar year preceding the
year in which Executive’s employment with the Company is terminated (adjusted
for any increase during that year that was expected to continue indefinitely if
Executive had not terminated employment), or (b) the maximum amount that may be
taken into account under a qualified plan under Internal Revenue Code section
401(a)(17) for the year in which Executive’s employment with the Company is
terminated; and (ii) the second installment will be paid on the first business
day following the day that is six (6) months after the date Executive’s
employment with the Company is terminated, in an amount equal to the balance of
the Change of Control Payment.
 
5

--------------------------------------------------------------------------------

 
 
 
(d) Executive shall have no duty to mitigate awards paid or payable to him
pursuant to this Agreement, and any compensation paid or payable to Executive
from sources other than the Company will not offset or terminate the Company’s
obligation to pay to Executive the full amounts pursuant to this Agreement.
 
 
4.8 Resignation as Member of Board.  If Executive’s employment hereunder is
terminated for any reason, then Executive shall, at the Company’s request,
resign as a director of the Company and all of its subsidiaries, effective upon
the date of such termination.
 
 
5. Protection of Confidential Information; Non-Competition.
 
 
5.1 Acknowledgment.  Executive acknowledges that:
 
 
(a) As a result of his current and prior employment with the Company, Executive
has obtained and will obtain secret and confidential information concerning the
business of the Company and its subsidiaries (referred to collectively in this
Section 5 as the “Company”), including, without limitation, financial
information, proprietary rights, trade secrets and “know-how,” customers and
sources (“Confidential Information”).
 
 
(b) The Company will suffer substantial damage which will be difficult to
compute if, during the period of his employment with the Company or thereafter,
Executive should enter a business competitive with the Company or divulge
Confidential Information.
 
 
(c) The provisions of this Agreement are reasonable and necessary for the
protection of the business of the Company.
 
 
5.2 Confidentiality.  Executive agrees that he will not at any time, during the
Term or thereafter, divulge to any person or entity any Confidential Information
obtained or learned by him as a result of his employment with the Company,
except (i) in the course of performing his duties hereunder, (ii) with the
Company’s prior written consent; (iii) to the extent that any such information
is in the public domain other than as a result of Executive’s breach of any of
his obligations hereunder; or (iv) where required to be disclosed by court
order, subpoena or other government process.  If Executive shall be required to
make disclosure pursuant to the provisions of clause (iv) of the preceding
sentence, Executive promptly, but in no event more than forty-eight (48) hours
after learning of such subpoena, court order, or other government process, shall
notify, confirmed by mail, the Company and, at the Company’s expense, Executive
shall:  (a) take all reasonably necessary and lawful steps required by the
Company to defend against the enforcement of such subpoena, court order or other
government process, and (b) permit the Company to intervene and participate with
counsel of its choice in any proceeding relating to the enforcement thereof.
 
6

--------------------------------------------------------------------------------

 
 
 
5.3 Documents.  Upon termination of his employment with the Company, Executive
will promptly deliver to the Company all memoranda, notes, records, reports,
manuals, drawings, blueprints and other documents (and all copies thereof)
relating to the business of the Company and all property associated therewith,
which he may then possess or have under his control; provided, however, that
Executive shall be entitled to retain copies of such documents reasonably
necessary to document his financial relationship with the Company.
 
 
5.4 Non-competition.  While Executive is employed by the Company and for a
period of two years thereafter, Executive, without the prior written permission
of the Company, shall not, anywhere in the world, (i) be employed by, or render
any services to, (a) any person, firm or corporation engaged in any business
(“Competitive Business”) which is directly in competition with any “material”
business conducted by the Company or any of its subsidiaries at the time of
termination (as used herein “material” means a business which generated at least
10% of the Company’s consolidated revenues for the last full fiscal year for
which audited financial statements are available) or (b) any of the Company’s
customers or other persons with whom the Company has a contractual relationship;
(ii) engage in any Competitive Business for his or its own account; (iii) be
associated with or interested in any Competitive Business as an individual,
partner, shareholder, creditor, director, officer, principal, agent, employee,
trustee, consultant, advisor or in any other relationship or capacity; (iv)
employ or retain, or have or cause any other person or entity to employ or
retain, any person who was employed or retained by the Company while Executive
was employed by the Company (other than Executive’s personal secretary and
assistant); or (v) solicit, interfere with, or endeavor to entice away from the
Company, for the benefit of a Competitive Business, any of its customers or
other persons with whom the Company has a contractual
relationship.  Notwithstanding the foregoing, nothing in this Agreement shall
preclude Executive from investing his personal assets in any manner he chooses,
provided, however, that Executive may not, during the period referred to in this
Section 5.4, own more than 4.9% of the equity securities of any Competitive
Business.
 
 
5.5 Injunctive Relief.  If Executive commits a breach, or threatens to commit a
breach, of any of the provisions of Sections 5.2 or 5.4, the Company shall have
the right and remedy to seek to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed by Executive that the services being rendered hereunder
to the Company are of a special, unique and extraordinary character and that any
such breach or threatened breach will cause irreparable injury to the Company
and that money damages will not provide an adequate remedy to the Company.  The
rights and remedies enumerated in this Section 5.5 shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or equity.  In connection with any legal action or proceeding arising out of or
relating to this Agreement, the prevailing party in such action or proceeding
shall be entitled to be reimbursed by the other party for the reasonable
attorneys’ fees and costs incurred by the prevailing party.
 
 
5.6 Modification.  If any provision of Sections 5.2 or 5.4 is held to be
unenforceable because of the scope, duration or area of its applicability, the
tribunal making such determination shall have the power to modify such scope,
duration, or area, or all of them, and such provision or provisions shall then
be applicable in such modified form.
 
 
5.7 Survival.  The provisions of this Section 5 shall survive the termination of
this Agreement for any reason, except in the event Executive is terminated by
the Company without “Cause,” or if Executive terminates this Agreement with
“Good Reason,” in either of which events, clauses (i), (ii) and (iii) of Section
5.4 shall be null and void and of no further force or effect.  The non-renewal
of this Agreement at the end of the Term shall not be a termination by the
Company without “Cause.”
 
7

--------------------------------------------------------------------------------

 
 
 
6. Miscellaneous Provisions.
 
 
6.1 Notices.  All notices provided for in this Agreement shall be in writing,
and shall be deemed to have been duly given when (i) delivered personally to the
party to receive the same, or (ii) when mailed first class postage prepaid, by
certified mail, return receipt requested, addressed to the party to receive the
same at his or its address set forth below, or such other address as the party
to receive the same shall have specified by written notice given in the manner
provided for in this Section 6.1.  All notices shall be deemed to have been
given as of the date of personal delivery or mailing thereof.
 


If to Executive:


Edward J. Fred
58 West 6th Street
Deer Park, New York 11729


If to the Company:


 
 
CPI Aerostructures, Inc.

60 Heartland Blvd.
Edgewood, New York  11717
Attn: Chairman


With a copy in either case to:


Graubard Miller
405 Lexington Avenue
New York, New York  10174
Attn: David Alan Miller, Esq.
 
6.2 Entire Agreement; Waiver.  This Agreement sets forth the entire agreement of
the parties relating to the employment of Executive and is intended to supersede
all prior negotiations, understandings and agreements.  No provisions of this
Agreement may be waived or changed except by a writing by the party against whom
such waiver or change is sought to be enforced.  The failure of any party to
require performance of any provision hereof or thereof shall in no manner affect
the right at a later time to enforce such provision.
 
8

--------------------------------------------------------------------------------

 
 
 
6.3 Governing Law.  All questions with respect to the construction of this
Agreement, and the rights and obligations of the parties hereunder, shall be
determined in accordance with the law of the State of New York applicable to
agreements made and to be performed entirely in New York.
 
 
6.4 Binding Effect; Nonassignability.  This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of the Company.  This
Agreement shall not be assignable by Executive, but shall inure to the benefit
of and be binding upon Executive’s heirs and legal representatives.
 
 
6.5 Severability.  Should any provision of this Agreement become legally
unenforceable, no other provision of this Agreement shall be affected, and this
Agreement shall continue as if the Agreement had been executed absent the
unenforceable provision.
 
 
6.6 Section 409A.  This Agreement is intended to comply with the provisions of
Section 409A of the Internal Revenue Code (“Section 409A”).  To the extent that
any payments and/or benefits provided hereunder are not considered compliant
with Section 409A, the parties agree that the Company shall take all actions
necessary to make such payments and/or benefits become compliant.
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.
 


CPI AEROSTRUCTURES, INC.




By:
/s/ Vincent Palazzolo
 
Vincent Palazzolo, Chief Financial Officer





                                                                                        
/s/ Edward J. Fred
                                                                                        
EDWARD J. FRED




9
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


Bonus: Based on our common understanding of the significance of your
participation in the budgeting process of the Company, your bonus shall be based
on specific revenue and earnings before interest, taxes, depreciation and
amortization (“EBITDA”) goals, which shall allow you to earn a target annual
bonus equal to sixty-five percent (65%) of your annual base salary if a 10%
annual increase is achieved.  The Company’s auditors will determine EBITDA after
taking into account all necessary provisions and the accrual of all bonuses,
including your own bonus, and excluding all extraordinary items.  Twenty-five
percent (25%) of the bonus amount will be determined by revenues (the “revenue
bonus”) and seventy-five percent (75%) by EBITDA (the “EBITDA bonus”).


EBITDA Bonus
 
1. At 100% of EBITDA target (i.e., 10% growth), your EBITDA bonus will equal
100% of 75% of 65% of base salary.
 
 
2. Should EBITDA fall short or exceed EBITDA target, your EBITDA bonus will
decrease or increase based on the grid, below.  For example, if there is a 50%
increase in EBITDA, the EBITDA bonus would equal 150% of 75% of 65% of base
salary; and if there is a 10% decrease in EBITDA, the EBITDA bonus would equal
25% of 75% of 65% of base salary.
 
 
3. If the decrease in EBITDA is 15% or more, no EBITDA bonus will be paid.
 
Revenue Bonus
 
1. At 100% of revenue target (i.e., 10% growth), your revenue bonus will equal
100% of 25% of 65% of base salary.
 
 
2. Should revenue fall short or exceed revenue target, your revenue bonus will
decrease or increase based on the grid, below.  For example, if there is a 50%
increase in revenue, the revenue bonus would equal 150% of 25% of 65% of base
salary; and if there is a10% decrease in revenue, the revenue bonus would equal
25% of 25% of 65% of base salary.
 
 
3. If the decrease in revenue is 15% or more, no revenue bonus will be paid.
 
 
4. Notwithstanding the foregoing, if EBITDA for the year preceding the year  for
which the EBITDA bonus is to be determined is less than $1 million, then the
EBITDA bonus will be calculated by comparing the current year’s EBITDA to the
EBITDA of the first preceding year in which EBITDA was in excess of $2 million.
 
General
 
 
1. Both bonuses will be adjusted pro rata if EBITDA and/or revenues fall in
between two grid percentages.
 
 
2. The first $140,000 of bonus would be paid in cash.  The balance would be paid
half in cash and half in shares of the Company’s common stock, valued at the
VWAP for the five trading days ending two trading days before issuance.  They
will be issued under the Company’s Performance Equity Plan 2009.
 
 
3. The Company and executive to mutually agree on how to handle all
acquisitions.
 
Grid
 
Growth
Bonus
Decrease greater than 15%
No bonus
Decrease 10%
75% Decrease
Decrease 5%
50% Decrease
Flat
25% Decrease
Increase 5%
10% Decrease
Increase 10%
Baseline bonus
Increase 15%
5% Increase
Increase 25%
10% Increase
Increase 50%
50% Increase
Increase 100% or greater
75% Increase




10

 
 
 

--------------------------------------------------------------------------------

 
